FIFTH AMENDMENT TO COAL SALES AGREEMENT



          THIS FIFTH AMENDMENT TO COAL SALES AGREEMENT ("Amendment") is made and
entered into as of the first day of July, 2001 to amend that certain Coal Sales
Agreement dated as of February 15, 1990, as amended by Amendments First, Second,
Amendment and Clarification, and Fourth, among ELECTRIC FUELS CORPORATION,
KENTUCKY MAY COAL COMPANY, INC. AND COGENTRIX OF RICHMOND, INC. ("Coal Sales
Agreement").


WITNESSETH:



          WHEREAS, the parties to the Coal Sales Agreement have determined that
certain terms and provisions of the Coal Sales Agreement should be amended; and

          WHEREAS, the Coal Sales Agreement provides that it may be amended only
by an instrument in writing signed by all parties.

          NOW, THEREFORE, for good and valuable consideration including the
mutual agreements contained herein, the parties to the Coal Sales Agreement do
hereby agree as follows:





1.     Section 4.01 of the Coal Sales Agreement is hereby amended by deleting
the second sentence thereof (set forth in the Fourth Amendment) and inserting in
its place the following:


 

"The "Base Price" per ton of coal supplied hereunder on and after July 1, 2001
shall be $[***] F.O.B. railroad cars at the Source Complex."


2.     Section 4.02(a)(1) of the Coal Sales Agreement is hereby amended by
deleting the third sentence thereof (set forth in the Fourth Amendment) and
inserting in its place the following:


 

"Notwithstanding the two preceding sentences, the BCP per ton of coal supplied
on and after July 1,2001, shall be $[***] per net ton."


3.     Section 4.02(a)(3) of the Coal Sales Agreement is hereby amended by
deleting it in its entirety, and inserting in its place the following:


 

"Base Solid Fuel Index ("BSFI") is the SFI for the first calendar quarter of
2001. BSFI is SFI(1,2001) and is equal to 155.68 cents per million BTU as of
July 1,2001."


          4.     Section 4.02(a)(4) of the Coal Sales Agreement is hereby
amended by deleting it in its entirety, and inserting in its place the
following:


 

"Base Rail Price ("BRP") .per ton of coal supplied on or after July 1, 2001
shall be $[***] per net ton."




[***] These portions of this exhibit have been omitted and filed separately with
the Commission pursuant to a request for confidential treatment.

 



5.     Section 4.02(a)(6) of the Coal Sales Agreement is hereby amended by
deleting it in its entirety, and inserting in its place the following:


 

"Rail Adjustment Factor ("RAF") is the factor agreed upon by Virginia Power and
CSX Transportation, Inc. as the methodology for escalating Railroad
Transportation Master Contract ICC-CSXT-C-51997 between Virginia Power and CSX
Transportation, Inc. ("Virginia Power Transportation Contract"). The RAF
utilizes the GDPIPD, as hereinafter defined, as its primary component, and the
methodology for computation of the RAF is contained in an amendment to the
Virginia Power Transportation Contract. The Rail Adjustment Factor shall be
abbreviated as RAF (q,y) where q is the calendar quarter and y is the year. If
the net cost per ton (giving effect to rates, general contract provisions and
other contract charges) to Virginia Power under Railroad Transportation Master
Contract ICC-CSXT-C-51997, or any successor contract, changes in any respect,
then the Rail Compensation Price under this Agreement shall be adjusted in the
same manner and by the same percent effective as of the date of such change
under such Master Contract, or such successor contract.

Effective with this Fifth Amendment, all references to "RCAF-Adjusted" in the
Coal Sales Agreement shall refer to RAF."


6.     The Coal Sales Agreement is hereby amended by adding Section 4.02(a)(7)
with the following text:

 

"Adjusted Base Rail Price (" ABRP") is the result of adjusting the Base Rail
Price commencing with the calculation of the Contract Price that will be
effective during the fourth quarter of 2001 and each calendar quarter
thereafter. The ABRP shall be abbreviated as ABRP (q,y) where q is the calendar
quarter and y is the year."

7.     The Coal Sales Agreement is hereby amended by adding Section 4.02(a)(8)
with the following text:

 

Gross Domestic Product Implicit Price Deflator (GDPIPD) indices are the Gross
Domestic Product Implicit Price Deflator quarterly indices as last published by
the U.S. Department of Commerce at least two (2) weeks prior to the beginning of
the calendar quarter for which the Contract Price is being determined. The
GDPIPD shall be expressed as GDPIPD (q,y) where q is the calendar quarter and y
is the year. GDPIPD (q-2,y) and GDPIPD (q-3,y) represent the GDPIPD published
for the second and third calendar quarters prior to the calendar quarter (q,y)
for which the Contract Price is being determined.

Should Cogentrix of Richmond, Inc. and Virginia Electric & Power Company agree,
pursuant to the terms of Section 10.3 of their Power Purchase and Operating
Agreement dated as of January 24, 1989 as amended through and including
Amendment No.2 dated as of July 1, 2001 (the "PPOA"), to replace the GDPIPD
index specified in the PPOA (and also specified herein) with another index (the
"Replacement Index"), the Replacement Index shall become effective for
escalation of the Base Rail Price as adjusted hereunder as of the date of
effectiveness of such modification under the PPOA.

Effective with this Fifth Amendment, the reference to "SFI" in paragraph 4.02(d)
shall refer to both the SFI and the GDPIPD."


 

8.     Section 4.02(b) of the Coal Sales Agreement is hereby amended by deleting
it in its entirety, and inserting in its place the following:


 

"(b) At least two (2) weeks prior to the calendar quarter beginning October 1,
2001 and at least two (2) weeks prior to the beginning- of each subsequent
calendar quarter thereafter, the Contract Price which will be effective during
the next subsequent calendar quarter shall be calculated as follows:


                    Contract Price (q,y) = BCP[ 1 + .75 (SFI(q-2,y) - BSFI)]
                                                                                       BSFI

                          + ABRP(q-l,y) [ 1 +.5 (GDPIPD(q-2,y) - GDPIPD(q-3,y))]
                                                                            GDPIPD(q-3,y)

                                            - [RCP(q-1,y) (RAF(q,y))]

Thus if the Contract Price were being determined for the fourth calendar quarter
of 2001, the variable SFI would be the SFI calculated for the second calendar
quarter of 2001, the variable ABRP would be the BRP, or ABRP, as appropriate,
calculated for the third calendar quarter of 2001, the variable GDPIPD indices
would be the GDPIPD indices as published for the first and second calendar
quarters of 2001, the variable RCP would be RCP calculated for third calendar
quarter of 2001, and the variable RAF would be as calculated for the quarter for
which the Contract Price is being determined.

** The methodology for computing price escalations for the Virginia Power
Transportation Contract is modified, then such modification shall become
effective for escalation of the Rail Compensation Price hereunder as of the date
of effectiveness of such modification under the Virginia Power Transportation
Contract."





 



9.     EXHIBIT III of the Coal Sales Agreement is hereby amended by deleting it
in its entirety, and replacing it with the substitute "EXHIBIT III" appended to
this Fifth Amendment


10.     This Amendment is subject to and shall be effective only upon receipt of
the approval of Buyer's lenders, which approval buyer shall immediately request
and diligently pursue. If Buyer's lenders fail to approve this Amendment by
October 31, 2001, either party may declare the Amendment null and void ab initio
prior to receipt of said lender's consent


11.     Upon Buyer receiving lenders' approval of this Amendment an adjustment
payment for coal delivered to Buyer on and after July 1, 2001, to adjust for the
change in Contract Price provided by this Agreement, shall be included with the
next ordinary payment to Seller under the Coal Sales Agreement


12.     Except as specifically provided in this Amendment, the terms and
conditions set-forth in the Coal Sales Agreement shall remain in full force and
effect

          WITNESS the due execution hereof as of July 1, 2001.






ELECTRIC FUELS CORPORATION

By:             /s/  Michael E. Wilson        

Title:   Vice President


KENTUCKY MAY COAL COMPANY, INC.

By:             /s/  Michael E. Wilson        

Title:   Vice President


COGENTRIX OF RICHMOND, INC.

By:             /s/  C. A. Halcomb        

Title:   Vice President



